DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 8, 16, and 20 are amended as filed on 11/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (Patent No. US 9,128,995 B1), hereinafter Fletcher, in view of Krzyanowski et al. (Pre-Grant Publication No. US 2010/01057989 A1), hereinafter Krzy, and in further view of Togashi et al. (Pre-Grant Publication No. US 2014/0074972 A1).

2.	With respect to claim 1, Fletcher taught a system, comprising: a processor (figure 1, entity 104A, where the processor is given); and a memory, wherein the memory stores instructions (figure 1, entity 104A, where the memory is given) that, when executed by the processor, cause the processor to perform operations comprising: receiving, from a computing device via a graphical user interface, a first user input indicative of a selection of an upgrade to a visualization displayable by the graphical user interface, wherein the visualization represents a key performance indicator associated with a managed network (column 44, lines 56-66, where the KPIs are Key Performance Indicators.  See also, the type input of figure 31C); transmitting, to the computing device for display via the graphical user interface, code that corresponds to the upgrade to the visualization, wherein the code specifies how the visualization presents information associated with the key performance indicator via the graphical user interface, and the code is defined in a data model (figure 31C, where changing the type input will rearrange the interface in accordance with column 44, lines 56-66.  Accordingly, it is given that in order for the interface to change, code would need to be modified);  receiving, from the computing device via the graphical user interface, a second user input indicative of a modification to the code (figure 31C, the type button, where the input can be changed dynamically, which includes a second time/input); and storing the modified code in the data model (column 44, lines 56-66, where storing the code is given in order to effectuate the change).

	However, Fletcher did not explicitly state wherein transmitting the code causes the graphical user interface to display the code.  On the other hand, Togashi did teach wherein transmitting the code causes the graphical user interface to display the code (0125, where the first code is displayed)  Both of the systems of Fletcher and Togashi are directed towards managing devices and therefore, it would have been obvious to a 

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Fletcher taught wherein the operations comprise executing the upgrade to the visualization based on the modified code (column 44, lines 56-66, where it is given that the code is modified to update the visualization, as the visualization couldn’t be adjusted if the system was reading the same exact instructions/code that are telling it to visualize the data in the same exact way).  

4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Fletcher taught wherein the operations comprise determining that the upgrade to the visualization will update data associated with the visualization within the data model in response to receiving the first user input indicative of the selection of the upgrade to the visualization (column 44, lines 56-66, where the KPIs are adjusted within the template and the template is a data model).

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Krzy taught wherein the modified code comprises an extensible Markup language (XML) definition or a JavaScript Object Notation (JSON) definition (0184 & 0188).



7.	As for claim 6, it is rejected on the same basis as claim 5.  In addition, Fletcher taught wherein the upgrade to the visualization is selected using the respective representations of the plurality of upgrades (figure 31C, where, under broadest reasonable interpretation, the names of the different types of upgrades are representations that are sent to the interface when the drop down menu is pressed).

8.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Fletcher taught wherein the operations comprise determining that a user associated with the computing device has a privilege to modify the code that corresponds to the upgrade to the visualization after receiving the first user input indicative of the selection of the upgrade to the visualization (figure 51, item 5106 & column 59, line 66 to column 60, line 6).

9.	With respect to claim 8, Fletcher taught a method, comprising: receiving, from a computing device via a graphical user interface, a first user input indicative of a selection of an upgrade to a visualization displayable by the graphical user interface, 
	However, while Fletcher did teach prompting a user for permission to modify code (figure 51, item 5106 & column 59, line 66 to column 60, line 6), Fletcher did not explicitly state transmitting, to the computing device via the graphical user interface, a prompt for permission to process the  modification to the code to generate modified code;  receiving, from the computing device via the graphical user interface, a third user input indicative of permission to process the modification to the code to generate the modified code.  On the other hand, Krzy did teach transmitting, to the computing device via the graphical user interface, a prompt for permission to process the  modification to the code to generate modified code (0349, where the user is prompted for permission to carry out the update);  receiving, from the computing device via the graphical user interface, a third user input indicative of permission to process the modification to the 
	However, Fletcher did not explicitly state wherein transmitting the code causes the graphical user interface to display the code.  On the other hand, Togashi did teach wherein transmitting the code causes the graphical user interface to display the code (0125, where the first code is displayed)  Both of the systems of Fletcher and Togashi are directed towards managing devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Fletcher, to utilize transmitting and displaying code, as taught by Togashi, in order to provide a better user data sharing experience.

10.	As for claim 9, it is rejected on the same basis as claim 8.  In addition, Fletcher taught executing the upgrade to the visualization based on the modified code (column 44, lines 56-66, where it is given that the code is modified to update the visualization, as the visualization couldn’t be adjusted if the system was reading the same exact instructions/code that are telling it to visualize the data in the same exact way). 



12.	As for claim 11, it is rejected on the same basis as claim 8.  In addition, Krzy taught wherein the modified code comprises an extensible markup language (XML) definition or a JavaScript Object Notation (JSON) definition (0184 & 0188).

13.	As for claim 12, it is rejected on the same basis as claim 8.  In addition, Fletcher taught transmitting, to the computing device for display via the graphical user interface, respective representations of a plurality of upgrades to different visualizations displayable by the graphical user interface (figure 31C, where, under broadest reasonable interpretation, the names of the different types of upgrades are representations that are sent to the interface when the drop down menu is pressed).

14.	As for claim 13, it is rejected on the same basis as claim 12.  In addition, Fletcher taught wherein the upgrade to the visualization is selected using the respective representations of the plurality of upgrades (figure 31C, where, under broadest reasonable interpretation, the names of the different types of upgrades are representations that are sent to the interface when the drop down menu is pressed).



16.	As for claim 15, it is rejected on the same basis as claim 8.  In addition, Fletcher taught wherein the code displayed via the graphical user interface comprises an emphasized portion of the code that references the key performance indicator (figure 31C, where the name of the different type is the emphasized portion under broadest reasonable interpretation).

17.	With respect to claim 16, Fletcher taught non-transitory, computer-readable medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving, from a computing device via a graphical user interface, a first user input indicative of a selection of an upgrade to a visualization displayable by the graphical user interface, wherein the 
visualization represents a key performance indicator associated with a managed 
network (column 44, lines 56-66, where the KPIs are Key Performance Indicators.  See also, the type input of figure 31C); transmitting, to the computing device for display via the graphical user interface, code that corresponds to the upgrade to the visualization ();  receiving, from the computing device via the graphical user interface, a second user input indicative of a modification to the code (figure 31C, where changing the type input 
	However, while Fletcher did teach prompting a user for permission to modify code (figure 51, item 5106 & column 59, line 66 to column 60, line 6), Fletcher did not explicitly state transmitting, to the computing device via the graphical user interface, a prompt for permission to process the  modification to the code to generate modified code;  receiving, from the computing device via the graphical user interface, a third user input indicative of permission to process the modification to the code to generate the modified code.  On the other hand, Krzy did teach transmitting, to the computing device via the graphical user interface, a prompt for permission to process the  modification to the code to generate modified code (0349, where the user is prompted for permission to carry out the update);  receiving, from the computing device via the graphical user interface, a third user input indicative of permission to process the modification to the code to generate the modified code (0349, where the user is prompted for permission to carry out the update).  Both of the systems of Fletcher and Krzy are directed towards managing software via a GUI and therefore, it would have been obvious to a person having an ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Fletcher, to utilize prompting a user for permission after the update has been selected, as taught by Krzy, in order to provide a more robust protection that ensures updates are only carried out when desired.


18.	As for claim 17, it is rejected on the same basis as claim 16.  In addition, Fletcher taught wherein the operations comprise executing the upgrade to the visualization based on the modified code (column 44, lines 56-66, where it is given that the code is modified to update the visualization, as the visualization couldn’t be adjusted if the system was reading the same exact instructions/code that are telling it to visualize the data in the same exact way).

18.	As for claim 18, it is rejected on the same basis as claim 16.  In addition, Krzy taught wherein the modified code comprises an extensible markup language (XML) definition or a JavaScript Object Notation (JSON) definition (0184 & 0188).

18.	As for claim 19, it is rejected on the same basis as claim 16.  In addition, Fletcher taught wherein the operations comprise determining that a user associated with the computing device has a privilege to modify the code that corresponds to the upgrade to 

18.	As for claim 20, it is rejected on the same basis as claim 16.  In addition, Fletcher taught wherein the code displayed via the graphical user interface comprises an emphasized portion of the code that references the key performance indicator (figure 31C, where the name of the different type is the emphasized portion under broadest reasonable interpretation).

Response to Arguments
Applicant’s arguments with respect to the claim(s) claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452